COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 JUAN MANUEL RIVAS,                             §
                                                                No. 08-12-00228-CV
                   Appellant,                   §
                                                                  Appeal from the
 v.                                             §
                                                                 65th District Court
 SYLVIA V. RIVAS,                               §
                                                              of El Paso County, Texas
                   Appellee.                    §
                                                                (TC# 2002CM2706)
                                                §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment as to the division of the community estate. We therefore reverse and remand for retrial

on the division of the community estate, in accordance with this Court’s opinion. We further

order that Appellant recover from Appellee all costs of this appeal, for which let execution issue.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF NOVEMBER, 2014.


                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating